 


109 HR 3327 IH: To amend title 10, United States Code, to allow certain beneficiaries covered by TRICARE for Life to be reimbursed for travel expenses for certain medical care.
U.S. House of Representatives
2005-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3327 
IN THE HOUSE OF REPRESENTATIVES 
 
July 18, 2005 
Mr. Spratt introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to allow certain beneficiaries covered by TRICARE for Life to be reimbursed for travel expenses for certain medical care. 
 
 
1.Requirement to reimburse certain travel expenses of certain beneficiaries covered by TRICARE for Life 
(a)RequirementSection 1074i of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)TRICARE for Life beneficiaries 
(1)An eligible TRICARE for Life beneficiary shall be provided reimbursement for travel expenses to a military medical treatment facility if— 
(A)the purpose of the travel is for a follow-up appointment for medical treatment of a condition of the beneficiary; and 
(B)the initial appointment for medical treatment of the condition was at the same facility. 
(2)Reimbursement under this subsection shall, as nearly as practicable, be under the same terms and conditions, and shall be at the same rate, as apply to beneficiary travel reimbursement provided under subsection (a), except that reimbursement shall be provided— 
(A)for no more than three follow-up appointments; and 
(B)only if adequate follow-up medical treatment, as determined under the TRICARE program, cannot be obtained within 100 miles of the residence of the beneficiary. 
(3)In this subsection, the term eligible TRICARE for Life beneficiary means a person— 
(A)who is eligible for health benefits under section 1086 of this title by reason of subsection (d)(2)(A) of that section; 
(B)who attained age 65 after an initial appointment for medical treatment at a military medical treatment facility; and 
(C)who resides more than 100 miles from the military medical treatment facility and was referred to such facility for treatment by a specialty care provider.. 
(b)Effective dateSubsection (c) of section 1074i of title 10, United States Code, as added by subsection (a), shall apply with respect to beneficiaries who attain age 65 after the date of the enactment of this Act. 
 
